                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

SUN CHENYAN                               )
                                          )
      Plaintiff,                          )                Case No. 20-cv-220
                                          )
      v.                                  )                Judge Jorge L. Alonso
                                          )
THE PARTNERSHIPS AND                      )                Mag. Judge M. David Weisman
UNINCORPORATED                            )
ASSOCIATIONS IDENTIFIED ON                )
SCHEDULE “A”                              )
                                          )
      Defendants.                         )
_________________________________________ )

  SUN CHENYAN’S OPPOSITION TO NON-PARTY CONTEXTLOGIC INC., D/B/A
  WISH’S MOTION FOR EXTENSION OF EXPEDITED DISCOVERY DEADLINE

       NOW COMES​, Sun Chenyan, Plaintiff in the above styled civil action, (hereinafter “Sun

Chenyan” or “Plaintiff”), by and through her counsel, Ford Banister IP, and for her opposition to

the motion for an extension of time Non-Party ContextLogic Inc., D/B/A Wish (hereinafter,

“Wish” or “Movant”) states as follows:

       1.     In order to combat widespread counterfeiting of unauthorized goods bearing her

federally registered SU.CHENY Trademark, U.S. Trademark Registration No.              5,799,337

(hereinafter, the “SU.CHENY Mark”) and/or utilizing her copyright protected creative works

assigned Copyright Registration No. VA 2-111-313 and/or VA 2-133-857 (hereinafter, the

“SU.CHENY Works”), Plaintiff filed the instant civil action on January 13, 2020. [Doc. 1]

       2.     On January 14, 2020, Plaintiff moved for expedited discovery so that she might

identify and ascertain the location of Defendants and determine, to the greatest extent possible,




                                                                                               1
the relationships between Defendants, the interworking of their counterfeiting network and the

scope of each Defendant’s infringements and the profits derived therefrom. [Doc. 14]

       3.      This Court granted Plaintiff’s motion for expedited discovery on January 21,

2020. [Doc. 20] However, the notice was not mailed until Friday, January 24, 2020. [Id.]

       4.      Plaintiff timely noticed Wish of the expedited discovery order on or about

Monday, January 27, 2020.1 Plaintiff’s notice, attached hereto as Exhibit 1, includes the notice of

electronic filing showing the time of entry of the order for expedited discovery. [Id.] With its

initial notice, Plaintiff informed Wish that the Order required production broader than previous

orders and that production must be certified by the custodian of records.

       5.      Plaintiff followed up on or about Wednesday, January 29, 2020 to provide a

spreadsheet containing columns for all requested information. Specifically, Plaintiff sought to

discover the following information: 1) Merchant Real Individual/Company Name; 2) Email

Address; 3) Physical Address; 4) Government Issued ID/Business License; 5) Telephone No.; 6)

Product Listed ID; 7) Product Lifetime Units Sold; 8) Revenues Derived from Sales of Infringing

Products; 9) Information Regarding Defendants’ Shipping Methods and 10) Information

Regarding Defendants’ Payment Accounts.

       6.      The information requested by Plaintiff pertains only to the listings shown on

sealed Schedule A. [Doc. 4]

       7.      On or about Thursday, January 30, 2020, Wish responded to Plaintiff’s requests.

However, Wish did not produce the following information: 4) Government Issued ID/Business



1
  Plaintiff refers to the date shown on the email contained in Exhibit A out of an abundance of
caution and in order to avoid any confusion. However, the dateline reflects Beijing time rather
than CST. Beijing is fourteen hours ahead of CST.

                                                                                                  2
License; 5) Telephone No.; 9) Information Regarding Defendants’ Shipping Methods and 10)

Information Regarding Defendants’ Payment Accounts. Movant’s response was not and has not,

to date, been certified by the custodian of records.

       8.      On the date of production, Wish requested an extension of time to February 17,

2020, “by which ContextLogic ​may produce additional information and, if we are not able to

reach agreement as to the balance of information to be produced, file an objection to the order

with the Court?” [Emphasis Added]

       9.      Plaintiff respectfully submits that the Court should note that Wish does not merely

seek an extension of time to provide discoverable information but instead seeks an extension of

time in order to marshall prospective objections, none of which are articulated in its motion or

which have been conveyed to Plaintiff.

       10.     Plaintiff further submits that the fact that Wish has already responded to provide

Plaintiff with six of the ten categories of information requested shows that Wish has accessed

each Defendant’s account to obtain certain information. Having done so, Defendants cannot be

heard to argue that it is overly burdensome for them to provide complete information. In fact, by

not initially providing all information requested by Plaintiff, Wish has acted in the most

inefficient manner possible, creating a situation where it will have to access each Defendants’

account at least a second time.

       11.     Movants’ reference to “internal delays caused by business closures in observance

of the Chinese New Year” [Doc. 22 at ❡ 5] in support of its request for additional time to object

must fail as clearly Wish is a U.S. based company with U.S. based counsel whose ability to posit

objections within five business days is in no way affected by this circumstance. Moreover, in




                                                                                                3
2017, Wish was valued at over $8 billion, which is more than the market value of three of the

largest traditional retailers in the U.S.2 Wish clearly has the resources to devote to timely meeting

its obligation to comply, completely and fully, with Court orders but has instead chosen posit

untimely and unfounded objections.

           12.   While Wish submits that it “takes the Court’s Order seriously,” and “will continue

to work as diligently as possible either to comply with it or, as appropriate, meet-and-confer with

Plaintiff’s counsel regarding potential limitations on the information and documents,” [Id. at ❡

7] Wish presents no reason why it did not confer, or even attempt to confer, with Plaintiff prior

to filing the instant motion nor, again, does it allude to any grounds upon which it might base an

objection to the very reasonable requests for information which are clearly authorized by this

Court’s expedited discovery order.

           13.   This Court’s published case processing orders state that “Judge Alonso

discourages the filing of discovery motions; the parties can and should work out most discovery

disputes. The court will not hear or consider any discovery motion or non-dispositive dispute

unless the movant has complied with the “meet and confer” requirement of Local Rule 37.2. The

motion must state with specificity when and how the movant complied with Local Rule 37.2.

Parties are reminded that compliance with Local Rule 37.2 requires a good-faith effort to resolve

discovery disputes and communication that takes place face-to-face or by telephone. ​The

exchange of correspondence will normally not be sufficient to comply with Local Rule

37.2.​”


2
      Olson, ​Parmy, At $8.5 Billion, Shopping App 'Wish' Is Now Worth More Than Sears, Macy’
    ​See
s And JC Penney Combined​, Forbes, September 20, 2017. Available at
https://www.forbes.com/sites/parmyolson/2017/09/20/wish-8-billion-funding-amazon/#601dd3b
361e1​. (Last Retrieved on February 2, 2020)

                                                                                                   4
       14.     Movant not having even attempted to comply with LR. 37.2 and this Court’s

published case processing orders, Plaintiff respectfully submits that, consistent with these rules,

the Court should deny the motion without hearing. Had Movant attempted to confer with

Plaintiff, stated the basis for its prospective objections or attempted to explain further its position

that provision of Defendants’ names and addresses is within reason but a telephone number is

overly burdensome, both the parties and the Court would have most likely avoided review of

Movant’s motion and Plaintiff’s instant opposition.

                                     PRAYER FOR RELIEF

       Wherefore, ​Plaintiff respectfully requests that the Court grant the following relief:

       1)      That Movant’s motion for an extension of the expedited discovery deadline be

               DENIED​;

       2)      That Plaintiff be awarded her reasonable costs and attorney fees in preparing and

               presenting the instant opposition;

       3)      Any further and additional relief that the Court deems necessary and appropriate.

Respectfully submitted this 2nd day of February, 2020,

                                                       /s/ L. Ford Banister, II
                                                       Bar No. 5446539
                                                       FORD BANISTER IP
                                                       244 5th Avenue, Ste. 1888
                                                       New York, NY 10001
                                                       Telephone: U.S No. 212-574-8107
                                                       Email: ford@fordbanister.com
                                                       Attorney for Plaintiff




                                                                                                     5
